DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment 4/25/2022.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
a method of battery testing having the steps of turning off use of the battery module including removing the stimulus to the battery module; after turning off use of and removing the stimulus to the battery module, autonomously recording signals from the battery module for a battery settling time of one or more hours after removing the stimulus using monitoring electronics attached to the battery module, as recited in the independent claim 1;
a system having a controller configured to perform operations, the operations including: turning off use of the battery module including removing the stimulus to the battery module; after turning off use of and removing the stimulus to the battery module, autonomously recording signals from the battery module using the monitoring electronics for a battery settling time period of one or more hours, as recited in the independent claim 11;
a means to autonomously record signals from the battery module in response to the means to monitor the response of the battery identifying the turning off of the battery module including removal of the stimulus to the battery and for a battery settling time period of one or more hours, as recited in the independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

May 18, 2022